Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-9, 11-16, 18-19, 21, 23-24 and 26 are allowed.
Claims 6, 10, 17, 20, 22 and 25 are cancelled.
Applicant’s amendment including amended claims filed on 12/17/2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony King (Reg. No. 49,063) on 3/9/2021.
The application has been amended as follows: 
Claim 11. (Currently Amended) A method for testing a computer system, the computer system including a JTAG header and multiple electronic components that comprise a PCI-E slot, the method comprising: (a) enabling a first board management controller (BMC) to initiate a boundary scan test, wherein the first BMC is inserted into the PCI-E slot and electrically connected to the multiple electronic components; (b) providing test data by the first BMC to a first electronic component of the electronic components; and (c) providing the test data by the first electronic component to a second electronic component of the electronic components, wherein the multiple electronic components comprise a second BMC wherein a JTAG of the first BMC is electrically connected to the JTAG header and the first BMC is configured to transmit the test data to the electronic components through the JTAG header, wherein the at least one of multiple electronic components is configured to transmit the test data to the PCI-E slot for testing the PCI-E slot.

Claim 12. (Currently Amended) The method of claim 11, wherein the first BMC includes a Joint Test Action Group (JTAG) port electrically connected to a JTAG port of at least one of the electronic components.

Claim 13. (Currently Amended) The method of claim 12, wherein the first BMC is configured to transmit the test data to the multiple electronic components through the JTAG port.

Claim 15. (Currently Amended) The method of claim 14, wherein the first BMC includes a local area network (LAN) module configured to receive the command.

Claim 19. (Currently Amended) The method of claim 18, wherein the first BMC is configured to transmit the test data to the multiple electronic components through the JTAG port of the PCI-E slot.

The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior arts of record do not teach a PCI-E slot disposed on the circuit board; a first board management controller (BMC) inserted in the PCI-E slot and electrically connected to the one or more electronic components; and a JTAG header, wherein a JTAG of the first BMC is electrically connected to the JTAG header and the first BMC is configured to transmit the test data to the one or more electronic components through the JTAG header, wherein the at least one of the one or more electronic components is configured to transmit the test data to the PCI-E slot for testing the PCI-E slot.


However Gomez et al. do not explicitly teach a PCI-E slot disposed on the circuit board; a first board management controller (BMC) inserted in the PCI-E slot and electrically connected to the one or more electronic components; and a JTAG header, wherein a JTAG of the first BMC is electrically connected to the JTAG header and the first BMC is configured to transmit the test data to the one or more electronic components through the JTAG header, wherein the at least one of the one or more electronic components is configured to transmit the test data to the PCI-E slot for testing the PCI-E slot as recited in claim 1.

Song et al. (US 20170184669 A1, “TEST CIRCUIT BOARD ADAPTED TO BE USED ON PERIPHERAL COMPONENT INTERCONNECT EXPRESS SLOT”) teach a test circuit board adapted to be used on PCI-E slot. Two test circuit boards can be seriously connected with each 
However Song et al. do not explicitly teach a PCI-E slot disposed on the circuit board; a first board management controller (BMC) inserted in the PCI-E slot and electrically connected to the one or more electronic components; and a JTAG header, wherein a JTAG of the first BMC is electrically connected to the JTAG header and the first BMC is configured to transmit the test data to the one or more electronic components through the JTAG header, wherein the at least one of the one or more electronic components is configured to transmit the test data to the PCI-E slot for testing the PCI-E slot as recited in claim 1.

Khu (US 7685380 B1, “Method for using configuration memory for data storage and read operations”) teaches that individual storage locations in a PROM that stores a configuration file for a PLD may be directly addressed so that selected portions of the data stored therein may be replaced or updated with new data without having to erase all the contents of the PROM, reprogram the PROM with a new configuration file, and/or reconfigure the FPGA with the new configuration file. For some embodiments, a PROM includes a JTAG-compatible interface that is coupled to a JTAG-compatible test circuit provided within the PLD, and circuit within the PLD is configured to directly address individual storage locations in the PROM via the PROM's JTAG interface using well-known JTAG commands (abstract).
However Khu does not explicitly teach a PCI-E slot disposed on the circuit board; a first board management controller (BMC) inserted in the PCI-E slot and electrically connected to the one or more electronic components; and a JTAG header, wherein a JTAG of the first BMC is electrically connected to the JTAG header and the first BMC is configured to transmit the test data to the one or more electronic components through the JTAG header, wherein the at least 

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 2-5, 7-9, 21 and 23 are allowed because of the combination of additional limitations and the limitations listed above.
As per independent claim 11, the prior arts of record do not teach enabling a board management controller (BMC) to initiate a boundary scan test, wherein the BMC is inserted into the PCI-E slot and electrically connected to the multiple electronic components; wherein a JTAG of the BMC is electrically connected to the JTAG header and the BMC is configured to transmit the test data to the electronic components through the JTAG header, wherein the at least one of the one or more electronic components is configured to transmit the test data to the PCI-E slot for testing the PCI-E slot.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 11 is allowable over the prior arts of record. Claims 12-16, 18-19, 24 and 26 are allowed because of the combination of additional limitations and the limitations listed above.

Thus, claims 1-5, 7-9, 11-16, 18-19, 21, 23-24 and 26 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whetsel (US 20030229835 A1, pub. date: December 11, 2003) discloses that a Propagation Test instruction, a Decay Test instruction and a Cycle Test instruction provide testing of DC and AC interconnect circuits between circuits including JTAG boundary scan cells (abstract).

Greenberger Alan J. et al. (US 5355369, date issued: October 11, 1994) disclose that the use of the JTAG port provides for boundary scan testing of integrated circuits, thereby allowing for the testing of IC's after they have been mounted into a circuit board. However, the conventional JTAG scheme is limited as to speed, since both the input and output vectors must be serially shifted in and out of I/O buffers along the chip boundaries. The present invention speeds the testing of high-speed core logic circuitry by transferring the test program to a special test data register, which downloads the program to the logic circuitry under test, and uploads the results. This allows the core logic to perform the test at its normal operating speed, while still retaining compatibility with the JTAG standard for other tests (abstract).


Gloeckler et al. (US 20010023490 A1, pub. date: September 20, 2001) disclose a method for activating a microprocessor, which is part of a microcontroller, within the framework of a boundary scan test procedure according to Institute of Electrical and Electronic Engineers (IEEE) standard 1149, using a Joint European Test Action Group ( JTAG) interface of the microprocessor. To be able to test a microcontroller, using the boundary scan test procedure, even when the JTAG interface is not accessible by a 

Blaquiere (Design and Validation of a Novel Reconfigurable and Defect Tolerant JTAG Scan Chain, IEEE, Conference Paper, pp 2559-2562, Year: 2014) discloses a novel technique to get a defect tolerant JTAG compliant scan chain in very large area integrated circuits (VLAIC). The proposed technique regularly distributes JTAG Test Access Port (TAP) controllers with test data ports linked to two or more neighbor test data ports (abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Friday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111     
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111